                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION

B.P.S., LLC,                                  )
                                              )
          Plaintiff,                          )
                                              )       Case No.: 5:19-CV-06154-FJG
v.                                            )
                                              )
COVINGTON SPECIALTY                           )
INSURANCE COMPANY,                            )
                                              )
          Defendant.                          )       JURY TRIAL DEMANDED
                                              )

     DEFENDANT COVINGTON SPECIALTY INSURANCE COMPANY’S
 MEMORANDUM IN SUPPORT OF ITS MOTION TO PARTIALLY EXCLUDE THE
            EXPERT OPINIONS OF LEWIS SCOTT GANN

          COMES NOW, Defendant Covington Specialty Insurance Company (“Covington”), by

and through the undersigned counsel, pursuant to Daubert v. Merrell Dow Pharm., 509 U.S. 5779

(1993) (“Daubert”) and Federal Rule of Evidence 702 (Fed. R. Evid. 702), and for its

Memorandum in Support of its Motion to Partially Exclude the Expert Opinions of Lewis Scott

Gann, states the following:

                                              FACTS

          Covington and Plaintiff entered into an agreement wherein Covington provided insurance

for covered causes of loss under a Policy No. VBA67687700, with effective dates of February 9,

2019 through February 9, 2020. (Doc 1, Exhibit 1). Plaintiff alleges in its Petition that on April 9,

2019, a portion of the roof of the covered premises collapsed. Id.. Plaintiff made a claim under the

policy,

          Covington retained engineer Kent Higgins of Rimkus Engineering to investigate the loss.

(See Exhibit A, Report Of Kent Higgins). (Doc #4). Mr. Higgins determined that the damage was



                                                  1

           Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 1 of 12
due to repetitive moisture intrusions that occurred as a result of long-term wear and tear,

deterioration, decay, and an improper maintenance schedule of the roof covering. Id. In support of

his findings, Mr. Higgins provided a written report detailing his findings and including pictures of

the partial collapse. (Id. at p. 2 and 9-10, photographs begin on p. 16, Rimkus Report attached as

Exhibit A). Covington ultimately denied Plaintiff’s claim based on Mr. Higgin’s findings. (Doc

4).

        Plaintiff filed the Petition in this matter on October 4, 2019, alleging one count of breach

of contract against Covington for failing to pay Plaintiff’s claim, alleging that the claim should be

covered under the insurance policy as wind damage. (Doc #1-1). Plaintiff additionally alleged one

claim of vexatious refusal against Covington for failing to Plaintiff’s claimed damages. Id. Plaintiff

is asserting the loss was caused by wind event, which should be covered under the policy of

insurance. Id.

        In support of Plaintiff’s claims, it has identified two experts: Michael Falbe, P.E. an

engineer, on the cause of the collapse and Lewis Scott Gann, a general contractor , on the cause of

the collapse, the scope and amount of repairs to the building1. (Doc #21). Additionally, Plaintiff

originally designated Steven Roberts, owner of a roofing company, as an expert testifying to his

opinion on the causation of the partial roof loss but withdrew him as an expert immediately prior

to his deposition. Id.

                                                 ARGUMENT

        The admissibility of expert testimony in a civil case is governed by Fed. R. Evid. 702,

which permits expert testimony by a qualified witness if:




1
 Mr. Gann’s opinions regarding the scope and amount of repairs to the building are not at issue in this Motion. This
Motion is solely regarding Mr. Gann’s opinions regarding the cause of loss.

                                                         2

          Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 2 of 12
                (a)     The expert’s scientific, technical, or other specialized knowledge will help

                the trier of fact to understand the evidence or to determine a fact in issue;

                (b)     The testimony is based on sufficient facts or data;

                (c)     The testimony is the product of reliable principles and methods; and

                (d)     The expert has reliably applied the principles and methods to the facts of

                the case.

        The Court’s role in determining the admissibility of expert testimony is that of a

gatekeeper. General Electric Co. v. Joiner, 522 U.S. 136, 142 (1997); see also Daubert, 509 U.S.

at 597. The Eighth Circuit has condensed the task of the Court’s gatekeeper function to a three-

part screening test to determine: (1) whether the expert is qualified, (2) whether the testimony is

relevant, and (3) whether the testimony is reliable. Polski v. Quigley Corp., 538 F.3d 836, 839 (8th

Cir. 2008) (citing Lauzon v. Senco Prods., 270 F.3d 681, 686 (8th Cir. 2001). To prove that expert

testimony is reliable, the party offering it must show that it is based on sufficient facts or data, and

reliable principles and methods were applied; essentially, the party offering the testimony must

show that the method used by the expert in reaching the conclusion is scientifically sound. See

Junk v. Terminix Int’l Co., 628 F.3d 439, 448 (8th Cir. 2010); Dodge v. Cotter Corp., 328 F.3d

1212, 1222 (10th Cir. 2003); Mitchell v. Gencorp Inc., 165 F.3d 778, 781 (10th Cir. 1999). If expert

testimony is not reliable, it is inadmissible. Fed. R. Evid. 702.

        The United States Supreme Court in Daubert and its progeny have identified a non-

exhaustive list of factors that trial courts may consider when determining the reliability of the

proffered expert: (1) whether the theory can be and has been tested; (2) whether it has been

subjected to peer review and publication; (3) the known or potential rate of error; and (4) general

acceptance in the scientific community. Daubert, 509 U.S. at 593-94. The Supreme Court has



                                                   3

         Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 3 of 12
emphasized, however, that these four factors are not a “definitive checklist or test” and that a

court’s gatekeeping inquiry into reliability must be “tied to the facts of a particular case.”

               [C]onclusions and methodology are not entirely distinct from one another. Trained
               experts commonly extrapolate from existing data. But nothing in either Daubert or
               the Federal Rules of Evidence requires a district court to admit opinion evidence
               that is connected to existing data only by the ipse dixit of the expert. A court may
               conclude that there is simply too great an analytical gap between the data and the
               opinion offered. General Electric Co. v. Joiner, 522 U.S. at 146 (applying the
               analogous Fed. R. Evid. 702).

       Therefore, a Court should consider not only the conclusions of the expert, but also the

principles and methodology employed by the expert. See Fed. R. Evid. 702.

       Admissible scientific principles and methodology are based on generating hypotheses and

testing them to see if they can be falsified. Daubert, 509 U.S. at 593. “[S]cientists whose conviction

about the ultimate conclusion of their research is so firm that they are willing to aver under oath

that it is correct prior to performing the necessary validating tests [may] properly be viewed by the

district court as lacking the objectivity that is the hallmark of the scientific method.” Mitchell, 165

F.3d at 783 (internal citation omitted).

      I.      The Proponent Of Expert Testimony Bears The Burden To Prove
Admissibility Under Daubert.

       The party seeking to admit expert testimony bears the burden of proving admissibility.

Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 757 (8th Cir. 2006). A party seeking to admit

expert testimony must show a grounding in the methods and procedures of science which must be

based on actual knowledge and not mere subjective belief, unsupported speculation, or conjecture.

Barrett v. Rhodia, Inc., 606 F.3d 975, 980 (8th Cir. 2010); Junk v. Terminix Int’l Co., 628 F.3d 439,

448 (8th Cir. 2010). When a party’s expert presents testimony that amounts to nothing more than

guesswork or conjecture, his testimony is inadmissible. Id.




                                                  4

         Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 4 of 12
       As outlined further below, Plaintiff cannot meet his burden showing that Mr. Gann’s expert

opinion is reliable and relevant or extends beyond mere conjecture or guesswork as required by

Fed. R. Evid. 702 to be properly admissible. In fact, Mr. Gann admitted during his deposition that

he is a lay person and he has no specialized training to evaluate wind damage. (Gann Dep. at 23:21-

25, 24:21-25, attached as Exhibit B).

       II.     Mr. Gann’s Causation Opinion Does Not Meet The Requirements Of Fed. R.
Evid. 702.

       “Well, it didn’t look like a missile hit it, so I figured it had to be a weather event like wind.”

(Exh. B at p. 19:3-5). This statement by Mr. Gann is one example of the complete lack of scientific

methodology, principles, and credentials underlying his “expert” opinion. As outlined further

below, Mr. Gann is not qualified to give an expert opinion regarding causation in this case and his

opinions are not based on reliable methods or scientific principles.

       An expert opinion cannot be a foregone conclusion, it must be based on the expert’s

knowledge or experience, based on sufficient facts and data, and utilize reliable principles and

methods. See Fed. R. Evid. 702. Mr. Gann’s causation opinion does not meet any of the standards

of permitted expert testimony under Fed. R. Evid. 702. As such, Mr. Gann’s opinion regarding the

causation should be struck.

               A.      Mr. Gann Lacks the Technical or Specialized Knowledge to Assist the
                       Jury on the Issue of Causation

       To qualify as an expert under Fed. R. Evid. 702, the expert must possess “scientific,

technical, or other specialized knowledge [that] will assist the trier of fact to understand the

evidence or to determine a fact in issue.” Mr. Gann has a high school education and has no

specialized training in engineering and does not hold himself out as an expert in engineering. (Exh.

B. at p. 7:25-8:6, 11:11-19). He is a general contractor that does not even specialize in roofs. Id.



                                                   5

         Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 5 of 12
Mr. Gann relied solely on his experience as a general contractor while formulating his opinions on

causation (Exh B. at p. 65:17-21).

       Further, Mr. Gann readily testifies that he seeks out qualified experts, including engineers,

when necessary to evaluate a building issue. (Exh. B at p. 7:3-7, 7:19-24). In fact, in this case, Mr.

Gann even requested that an engineer be brought in: “I asked that we bring an engineer in, and he

was the expert. I was just the builder.” (Exh. B. at p. 7:3-5). Notably, BPS has a retained engineer

in this case, Mike Falbe, whose opinions are not subject to this Motion. (Doc. #21). Further, Mr.

Gann admitted that he was not initially retained for the purpose of determining the cause of the

partial collapse, but as a builder. (Exh. B. at p. 7:5). Mr. Gann took no measurements, completed

no testing, and only examined the building in order to repair it. (Exh. B. at p. 7:3-5, 12:17-24,

14:11-15, 40:18-20, see generally Exh. B.).

       While Fed. R. Evid. 702 does not require an advanced degree in order to testify as an expert,

it does require that the expert demonstrate a substantive qualification in order to testify as an

expert. Arnold v. Amada N. Am., Inc., No. 4:07CV198 RWS, 2008 U.S. Dist. LEXIS 60434, at

*10 (E.D. Mo. Aug. 8, 2008).

       In Arnold, the court rightfully excluded an expert despite acknowledging that he was “an

impressive researcher, academic, and engineer.” Arnold at 10. In that case, the proposed expert

demonstrated in his deposition that while he was an academically qualified expert in general, the

proposed expert lacked any expertise in the subject matter at issue. Id. at 10-11. During his

deposition he additionally admitted that he had no practical experience with the brake machine at

issue, he knew practically nothing about the machine at issue, he spoke with no witnesses, took no

measurements, did not know basic information relevant to the case, and he had not completed

academic research in that area. Id. The Court excluded the expert because the proponent failed to



                                                  6

         Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 6 of 12
establish that the expert had any specific expertise that would be of assistance to the jury. Id. at

11-12.

         In the current case, Mr. Gann does not have any specialized training or education regarding

wind losses or engineering. (Exh B. at p. 7:25-8:6, 11:11-19). While he is qualified as a contractor,

he has no forensic engineering background or other specialized knowledge that would allow him

to opine on causation. Similar to Arnold, he has tangential experience that may be interesting, but

that does not make him an expert on what he has been disclosed to testify on –the cause of a partial

roof collapse allegedly due to wind. As with the expert in Arnold, here Mr. Gann does not have

the requisite specialized knowledge to be of any assistance to a jury on this issue.

                B.       Mr. Gann Did Not Base His Opinions On Sufficient Facts or Data.

         Mr. Gann’s opinion is fundamentally unsupported and must be excluded. Fed. R. Evid.

702 requires that offered expert testimony be based on sufficient facts or data.. A district court is

not required to “admit opinion evidence which is connected to existing data only by the ipse dixit

of the expert.” Joiner, 522 U.S. at 137. “If the expert's opinion is so fundamentally unsupported

that it can offer no assistance to the jury, it must be excluded." McMahon v. Robert Bosch Tool

Corp., No. 4:18-cv-00583 SRC, 2019 U.S. Dist. LEXIS 191666, at *11 (E.D. Mo. Nov. 5, 2019)

(quoted case omitted).

         Mr. Gann fails to cite any actual data or facts upon which he bases his opinion. Mr. Gann

opines that the collapse was due to “a weather event like wind.” (Exh B. at p. 19:3-5). However,

during his deposition, he was unable to support his opinions with even the bare minimum facts

and data and could not even state the date on which the alleged loss occurred. Mr. Gann testified

that in forming his opinions he did not review any wind data or narrow down what type of wind

even occurred, as it “doesn’t make a difference to me. I mean, you know, again I’m here to fix



                                                  7

          Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 7 of 12
it.” (Exh B. at p. 18:9-15). Additionally, he did not investigate the damaged wood support

column, a significant piece of the roof collapse. (Exh. B. at p. 37:23-38:7). Nor did Mr. Gann

review any other documents and did not perform any scientific testing or inspections in order to

support his opinion. (Exh B. at p. at 7:16-18, 12:17-24, 14:11-15, 18: 9-15, 34:17-36:19, 40:18-

20, 65:17-21). Furthermore, Mr. Gann based part of his opinion on his assumption that that

fasteners in the roof gave way but failed to make even a cursory inspection to investigate this

hypothesis or even confirm the fasteners were indeed nails. (Exh B. at p. 41:5-42:5). In the end,

Mr. Gann did not even sufficiently inspect the building for the cause of the partial collapse; he

merely inspected it for the purpose of affecting repairs. (Exh. B. at p. 41:15-23).

       Ultimately, Mr. Gann bases his opinion not on any facts or data, but on mere conjecture.

This is wholly insufficient to satisfy Daubert.

               C.      Mr. Gann Failed To Use Reliable Principles And Methods To Establish
                       A Causal Relationship Between Alleged Wind Event(s) And The Partial
                       Roof Collapse.

       The overall subject of Fed. R. Evid. 702 and its requirements are to evaluate the scientific

validity of the principles that underlie proposed expert testimony. Daubert at 594. Fed. R. Evid.

702 requires that an expert apply reliable principles and methods in order to justify his or her

opinion. Arnold at 5-6.

       As mentioned above, the Daubert Court provided four factors that trial courts can use to

determine the reliability of a scientific expert opinion: (1) whether the theory can be and has been

tested; (2) whether it has been subjected to peer review and publication; (3) the known or potential

rate of error; and the (4) general acceptance in the scientific community. Daubert, 509 U.S. at 593-

94.




                                                  8

         Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 8 of 12
       While these four factors are non-exhaustive, Mr. Gann’s opinion plainly does not meet the

criteria envisioned by the Daubert Court. Mr. Gann’s opinion is based purely on his speculation.

(Exh B. at p. 65:17-21, see generally Exh. B.). Mr. Gann did not perform any scientific testing at

all and did not even purposefully inspect the property other than what he observed during the

repairs of the warehouse. (Exh B. at p. 12:17-24, 36:11-13, 40:18-20, see generally Exh. B.). No

peer-reviewed studies, or any publications, were cited by Mr. Gann in support of his opinion. (Exh

B. at p. 65:17-21, see generally Exh. B.). He performed no scientific or repeatable testing nor

allowed his theory to be scrutinized by the scientific community. (Exh B. at p. 12:17-24, 36:11-

13, 40:18-20).

       Mr. Gann did not rely on any recognizable, scientific methodology in order to conclude

that the loss was due to wind. In fact, when asked about his methodology, Mr. Gann stated:

                 Q: Okay. Do you have any sort of methodology when you’re asked to figure out
                 the cause of something or anything like that?
                 A: You know, I just draw from my years of experience and background of working
                 on job sites. When you say methodology, I mean obviously we look at, you know,
                 what the problem is and what it’s going to take for repair it.
                 (Gann Dep. at 12:17-24)

       This “methodology” is clearly not scientific or reliable as contemplated by Daubert and

Fed. R. Evid. 702. It also goes to what needs to repaired, not what caused the loss.

        Using this methodology, Mr. Gann seemingly could not eliminate any potential cause of

the collapse, save perhaps a “missile.” (Exh B. at p. 19:1-5). Not only could Mr. Gann not

sufficiently explain how the alleged wind event could cause the loss, when the wind event

happened, or how many wind events may have occurred, he could not even determine if a tornado

was the cause of the damage (Exh B. at p. 21:10-16, 22:25-23:6, 25:1-12, 41:1-14). Mr. Gann

could not determine if the alleged wind event that caused the loss was due to wind from the inside

or outside of the building. (Exh B. at p. 43:24-44:4).

                                                 9

         Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 9 of 12
       Mr. Gann could also not sufficiently explain how the mechanics of wind caused the loss,

which is the claimed cause in his expert opinion regarding causation, beyond statements such as

“It could be numbers of way the wind hit.” (Exh B. at p. 41:1-44:4, quoted portion at 43:17-18)

He additionally did not make further inspections to confirm or deny his unfounded hypothesis

(Exh. B. at p. 41:15-18).

       When asked how the wind caused the partial roof collapse, Mr. Gann responded:

               Q: In this particular case, what happened?
               A: I wasn’t there when it failed, so I can’t tell you, but I’m going to say it’s
               obviously, I felt like, the roof deck itself shifted. (Exh. B. at p. 46:17-22). (emphasis
               added)

       Mr. Gann could not rule out any potential causes, because he did not perform any

substantive investigation as to causes beyond his own pre-determined assumption about a potential

wind event. Mr. Gann did not employ any recognized methodology to assess a specific cause for

the partial roof collapse. His opinion is based on result-oriented speculation. Mr. Gann’s lack of

investigation and faulty methods cannot satisfy the stringent reliability requirements of Daubert,

and any causation opinion offered by Mr. Gann must be excluded.

               D.      Mr. Gann Did Not Apply Any Recognized Methodology Or Scientific
                       Principles To The Current Case.

       Fed. R. Evid. 702 requires that the proposed expert reliably applied the principles and

methods to the facts of the case. As shown above, Mr. Gann did not base his opinion on anything

other than pure speculation. (Exh B. at p. 65:17-21, see generally Exh. B.). Mr. Gann did not apply

any scientific, testable, or reproduceable methodology or principles to those facts. (Exh B. at p.

12:17-24, 36:11-13, 40:18-20, see generally Exh. B.). While the Daubert standards can be flexible

in admitting various methods, they don’t extend to situations where the only basis for the opinion

is the ipse dixit of the expert. McMahon v. Robert Bosch Tool Corp. at 16.



                                                  10

        Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 10 of 12
       It is impossible for Mr. Gann’s opinions to satisfy this requirement of Fed. R. Evid. 702 as

he based his opinion on no underlying facts, he used no scientific methodology or principles, and

based his opinion purely on his own speculations. Therefore, any causation opinion offered by Mr.

Gann must be excluded.

                                        CONCLUSION

       For the foregoing reasons, Covington requests the Court issue an Order excluding the

expert opinion and testimony of Lewis Scott Gann for failing to meet the requirements of Fed. R.

Evid. 702.

                                                     Respectfully submitted,

                                                     KNIGHT NICASTRO MACKAY, LLC

                                                     /s/Jonathan B. Morrow
                                                     Jonathan B. Morrow, #58661
                                                     jmorrow@knightnicastro.com
                                                     4240 Duncan Avenue
                                                     St. Louis, Missouri 63110
                                                     (314) 649-5234 Telephone
                                                     (816) 396-6233 Facsimile
                                                     Attorney for Defendant




                                  CERTIFICATE OF SERVICE

        A true and accurate copy of the foregoing was filed electronically with the Clerk of Court,
to be served by operation of the Court’s electronic filing system, this 22nd day of July, 2020 to:

R. Todd Ehlert, #51853
700 S. Riverside Road, Ste. 200
St. Joseph, MO 64507
Tehlert@rousepc.com
Attorneys for Plaintiff

                                                     /s/Jonathan B. Morrow _______________




                                                11

        Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 11 of 12
                              12

Case 5:19-cv-06154-FJG Document 42 Filed 07/22/20 Page 12 of 12
